Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is entered into this 1st day of
October, 2013 by and between Walter Investment Management Corp. (the “Company”)
and Charles E. Cauthen (“Employee”). Each of the Company and Employee may be
referred to individually as a “Party” and collectively as the “Parties.”

WHEREAS, Employee entered into an employment agreement with the Company
effective March 15, 2010, (“Employment Agreement”); and

WHEREAS, the Parties have mutually agreed that Employee’s employment with the
Company shall cease as provided in this Agreement, and

WHEREAS, the Company wishes for Employee to remain in his current position with
the Company until, at the latest, the filing with the Securities and Exchange
Commission (“SEC”) of the Company’s Form 10-K for the 2013 fiscal year; and

WHEREAS, Employee has agreed, subject to the terms and conditions of this
Agreement to remain with the Company as provided herein; and

WHEREAS, the parties desire to provide for certain payments and benefits as
consideration for Employee’s agreement to remain with the Company, accept
certain restrictive covenants, and execute a general release of claims.

NOW THEREFORE, for the mutual promises and consideration set forth herein, it is
hereby agreed:

 

  1. Employee shall remain in the position of Executive Vice President and Chief
Financial Officer of the Company, reporting to the Company’s Chairman and Chief
Executive Officer, and shall continue to perform Employee’s current duties in
good faith, to the best of Employee’s abilities and consistent with past
practice until the close of business on the date by which the Company is
required to file its Form 10-K for fiscal year 2013 with the SEC (without taking
into account any extensions) plus up to 60 additional days should the Company
extend the time for filing, or until such earlier date as the Company shall
determine in its sole discretion (the “Termination Date”). Notwithstanding the
foregoing, in the event that a successor to Employee’s position is appointed
prior to the Termination Date, Employee shall remain as an employee of the
Company in order to assist in completing the Form 10-K and to otherwise
transition the Chief Financial Officer position to Employee’s successor until
the Termination Date.



--------------------------------------------------------------------------------

  2. In consideration of Employee continuing employment with the Company as set
forth in Section 1 and his compliance with the terms and conditions of this
Agreement, Employee shall receive the following compensation (“Compensation
Benefits”) at the times and in the manner specified (all payments to be net of
applicable withholding and paid in accordance with the Company’s ordinary
payroll practices):

 

  (a) From the date of this Agreement through the Termination Date, Employee
shall receive:

 

  (i) Employee’s base salary at a rate of $430,000 per year (“Base Salary”),
payable no less frequently than monthly;

 

  (ii) Car allowance at a rate of $18,000 per year, payable no less frequently
than monthly;

 

  (iii) Continued participation in Company health, dental and vision benefits
(subject to the payment of ordinary Employee contributions); and

 

  (iv) Payment for accrued but unused vacation in accordance with Company
policy; provided, however, that (A) there shall be no carryover vacation from
2013 to 2014, and (B) in the event the Termination Date occurs after
December 31, 2013, for the period of January 1, 2014 through the Termination
Date, Employee shall receive five days of vacation to be utilized as Employee
sees fit, subject to business needs.

 

  (b) Commencing on the day following the Termination Date and continuing for
the period set forth below, Employee (and, if applicable, his dependents) shall
receive:

 

  (i) Employee’s Base Salary for a period of 18 months;

 

  (ii) Continued participation in Company health, dental and vision benefits,
subject to the payment of ordinary Employee contributions, until the earlier of
(A) the 36-month anniversary of the Termination Date, or (B) Employee’s
eligibility to receive comparable benefits from subsequent employment or
government assistance. The COBRA election period will not commence until the
expiration of that 36-month period.

 

  (c) Bonus payments to be paid in the years designated below at the earlier of
the date on which bonuses are paid to other Company executives pursuant to the
Company’s Management Incentive Plan for the prior year, or March 14 of the year
of payment. Payments shall be made as follows:

 

  (i) In the event the Termination Date occurs prior to December 31, 2013:

 

  •   $468,700 paid in 2014;

 

  •   $468,700 paid in 2015; and

 

  •   an amount equal to $234,350 minus the product of a fraction, the numerator
of which is the number of days between the Termination Date and December 31,
2013 (inclusive of December 31) and the denominator of which is 365 multiplied
by $468,700 paid in 2016.



--------------------------------------------------------------------------------

  (ii) In the event the Termination Date occurs on or after January 1, 2014:

 

  •   $468,700 paid in 2014;

 

  •   $468,700 paid in 2015; and

 

  •   an amount equal to the sum of $234,350 plus the product of a fraction, the
numerator of which is the number of days between January 1, 2014 and the
Termination Date (inclusive of January 1, 2014 and the Termination Date) and the
denominator of which is 365, multiplied by $468,700 paid in 2016.

 

  (d) Treatment of equity awards:

 

  (i) All equity awards vested as of the date of this Agreement shall remain
vested and shall be subject to the terms and conditions of the respective award
agreements.

 

  (ii) The following equity awards are unvested as of the date of this
Agreement:

 

Award Date

   No.
Shares      Price      Vest
Date

2/28/12

     15,781       $ 20.57       2/28/14

5/10/11

     51,871       $ 17.61       5/10/14

2/28/12

     15,782       $ 20.57       2/28/15

4/3/13

     58,479       $ 33.59       4/3/16

Subject to Employee’s compliance with the terms and conditions of this
Agreement, including, without limitation, the provisions of Sections 4 and 5,
any of the aforementioned awards that remain unvested as of the Termination Date
shall vest upon the expiration of the revocation period of the executed General
Release described in Section 5. Notwithstanding the vesting of the grant dated
April 3, 2013, such award shall not be exercisable until April 3, 2016 as
provided in the award agreement. Except as otherwise provided in this
subparagraph (d)(ii), the foregoing awards shall be subject to the terms and
conditions set forth in their respective award agreements.



--------------------------------------------------------------------------------

  3. Employee acknowledges that: (i) the Compensation Benefits set forth in this
Agreement constitute full settlement of all of Employee’s rights arising out of
his employment and the termination of Employee’s employment with the Company,
(ii) Employee has no additional entitlement under any other severance or similar
arrangement maintained by the Company; (iii) Employee shall not be entitled to
any merit or other raise(s) in Base Salary or bonus for 2014 or 2015, nor shall
Employee be entitled to participate in the Company’s Management Incentive Plan
or its Long-Term Incentive Plan for 2014 or 2015; (iv) Employee shall not be
permitted to contribute to the Company’s 401K retirement plan nor will the
Company have any obligation to make a contribution on Employee’s behalf after
the Termination Date, and (v) except as otherwise provided specifically in this
Agreement, the Company does not and will not have any other liability or
compensation obligations to Employee. Notwithstanding the foregoing, other than
as expressly set forth herein, nothing herein will affect Employee’s rights or
obligations under any Company under any benefit, equity, option or other
Employer incentive plan or award plan; Employee’s rights and obligations
post-termination will be governed by the terms of those plans.

 

  4. In the event that Employee’s employment is terminated by reason of
Employee’s death or Disability, or Employee dies after the Termination Date,
Employee, or Employee’s beneficiaries as the case may be, shall continue to
receive the Compensation Benefits, notwithstanding such termination or death.
For purposes of this Agreement “Disability” shall mean Employee’s substantial
inability or failure to perform Employee’s duties hereunder due to any
continuing physical or mental illness or impairment as determined by a medical
doctor chosen by the Company.

 

  5. Employee’s right to Compensation Benefits following the Termination Date is
subject to Employee’s execution and delivery of a general release within five
days following the Termination Date (the “General Release”). The General Release
shall be substantially in the form attached hereto as Appendix 1. For avoidance
of doubt it is understood that the Compensation Benefits set forth in
Section 2(b) above shall commence after the Termination Date, without delay
until the General Release is executed or becomes irrevocable, provided however,
if the Employee does not timely execute the General Release, or subsequently
revokes it, the Compensation Benefits set forth in Section 2(b) above that
accrue after the Termination Date shall be discontinued and to the extent
received by Employee, be promptly returned to the Company, and Employee shall
have no further right to the Compensation Benefits set forth in Sections 2(b),
(c) or (d)(ii).

 

  6.

Notwithstanding any provision of this Agreement or the General Release to the
contrary, but subject to any applicable provisions of Indemnification Agreement
entered into between the Parties as of April 17, 2009, to the extent Employee is
liable for any



--------------------------------------------------------------------------------

  violations of Section 304 of the Sarbanes-Oxley Act, he shall remain liable.
Company re-affirms its agreement to indemnify and defend Employee to the extent
provided in the Indemnification Agreement with respect to any claim or
proceeding (other than an action by, or in the right of, the Company), arising
by reason of the fact that he is or was a director, officer, employee, or agent
of the Company or is or was serving at the request of the Company as a director,
officer, employee, or agent of another corporation, partnership, joint venture,
trust, or other enterprise, against liability incurred in connection with such
claim or proceeding, including any appeal thereof, to the fullest extent
permitted by law.

 

  7. Employee agrees to resign as an officer and/or director of the Company or
any of its subsidiaries or affiliates, effective as of the Termination Date, or
such earlier date as the Company may request.

 

  8. Employee agrees that all inventions, improvements, trade secrets, reports,
manuals, computer programs, systems, tapes and other ideas and materials
developed or invented by Employee during the period of Employee’s employment
with the Company, either solely or in collaboration with others, which relate to
the actual or anticipated business or research of the Company, which result from
or are suggested by any work Employee may do for the Company, or which result
from use of the Company’s premises or the Company’s or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company. Employee hereby assigns to the Company Employee’s entire right and
interest in any such Developments, and will hereafter execute any documents in
connection therewith that the Company may reasonably request.

 

  9. It is understood and agreed that Employee has had substantial relationships
with specific businesses and personnel, prospective and existing, vendors,
contractors, customers, and employees of the Company that are valuable and
result in the creation of goodwill, and that the protection of those
relationships is a material component of the consideration provided by the
Company hereunder. Therefore, unless otherwise approved in writing by the
Company’s Board of Directors, for a period of 18 months following the
termination of Employee’s employment for any reason, Employee agrees that
Employee shall not, directly or indirectly:

 

  (a) Call upon, solicit, divert, or accept business (either directly or
indirectly) from any customer or prospective customer of the Company or any
corporation controlling, controlled by, under common control with, or otherwise
related to the Company or its subsidiaries or affiliated companies (collectively
“Affiliates”);

 

  (b)

Accept employment with, or become an independent contractor for, or accept any
consideration for services rendered to or on behalf of any Competitor of the



--------------------------------------------------------------------------------

  Company or its Affiliates, within the United States of America, or acquire any
ownership interest in a Competitor of the Company, provided that the foregoing
shall not prohibit ownership of stock in any publicly traded corporation where
Employee holds less than 1% of the stock of the corporation). For purposes of
this Agreement “Competitor” shall mean any business or division or unit of any
business which provides, in whole or in part, in the United States of America,
the same or similar services and/or products offered by the Company as described
in the Company’s Form 10-Q for the second quarter of 2013 filed with the
Securities and Exchange Commission on August 8, 2013; or

 

  (c) Hire any employees or independent contractors of the Company and/or
solicit or entice any such persons to leave the employ of the Company or its
Affiliates.

Employee agrees and acknowledges that the promises and covenants not to compete
set forth above have a unique, very substantial and immeasurable value to the
Company, that the Company is engaged in a highly competitive industry, and that
Employee is receiving significant consideration in exchange for these promises
and covenants. Employee acknowledges that the promises and covenants set forth
above are necessary for the reasonable and proper protection of the Company’s
legitimate business interests; and that each and every promise and covenant is
reasonable with respect to the activities restricted, geographic scope and
length of time.

 

  10. Following the termination of Employee’s employment with the Company for
any reason, neither Employee nor any director or executive officer of the
Company shall, directly or indirectly, by or on the Employee’s behalf, or by or
on the Company’s behalf, or in conjunction with any other person, persons,
company, partnership, corporation, business entity or otherwise:

 

  (a) Make any statements or announcements or permit anyone to make any public
statements or announcements concerning the termination of Employee’s employment
with the Company other than mutually agreed upon press release(es), required
public filings or other ordinary course disclosures or discussions, or

 

  (b) Make any statements that are inflammatory, detrimental, slanderous, or
negative in any way to the interests of Employee or the Company or its
subsidiaries, or their respective officers, directors employees, business(es) or
operations.

 

  (c) Nothing in this section shall prevent either Party from testifying or
responding truthfully to any request for discovery or giving testimony in any
judicial or quasi-judicial proceeding or any government inquiry, investigation
or other proceeding or from making any public statements or filings required by
law.



--------------------------------------------------------------------------------

  11. Employee acknowledges and agrees that Employee will respect and safeguard
the Company’s property, trade secrets and confidential information. Employee
will not disclose any Company trade secrets or confidential information acquired
while an employee of the Company to any other person or entity, including
without limitation, a subsequent employer, or use such information in any
manner. Employee understands and agrees that he will remain subject to United
States insider trading laws subsequent to the Termination Date and agrees to
provide the Company’s Secretary, after the close of the market on any day on
which Employee trades in Company stock, the details of such trade(s), a period
of six months following the Termination Date and the Company will file
appropriate Form 4’s with the SEC on Employee’s behalf. Should Employee fail to
timely provide such information, Employee shall be responsible for any such
filings.

 

  12. Section 409A and Potential Delay in Payment.

 

  (a) If the Company reasonably determines that any payment or benefit due under
this Agreement, or any other amount that may become due to Employee after the
Termination Date, is subject to Section 409A of the Code, and also determines
that Employee is a “specified employee,” as defined in Section 409A(a)(2)(B)(i)
of the Code, upon Employee’s termination of employment for any reason other than
death (whether by resignation or otherwise), no amount may be paid to Employee
or on Employee’s behalf earlier than six months after the Termination Date (or,
if earlier, Employee’s death) if such payment would violate the provisions of
Section 409A of the Code and the regulations issued thereunder, and payment
shall be made, or commence to be made, as the case may be, on the date that is
six months and one day after the Termination Date (or, if earlier, one day after
Employee’s death). For this purpose, Employee will be considered a “specified
employee” if Employee is a “key employee”, within the exact meaning of
“specified employee” and “key employee” defined in Section 409A(a)(2)(B)(i) of
the Code and the regulations thereunder. Notwithstanding the above, the Company
hereby retains discretion to make determinations regarding the identification of
“specified employees” and to take any necessary corporate action in connection
with such determination. Any payment or benefit delayed by reason of the
foregoing, shall be paid out or provided in a single lump sum at the end of such
required delay period in order to catch up to the original payment schedule.

 

  (b)

The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. To the extent necessary to
comply with Section 409(A) of the Code, termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement



--------------------------------------------------------------------------------

  providing for the payment of any amounts or benefits unless such termination
is also a “separation from service” within the meaning of Section 409A of the
Code and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” or like terms shall mean “separation
from service.” The determination of whether and when a separation from service
has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, U.S. Treasury Regulation Section 1.409A-1(h) or any
successor provision thereto. It is intended that each installment, if any, of
the payments and benefits provided hereunder shall be treated as a separate
“payment” for purposes of Section 409A of the Code. Neither the Company nor
Employee shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A of the Code. All reimbursements and in-kind benefits provided under
this Agreement or otherwise to Employee shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code.

 

  13. It is agreed and understood that this Agreement, the Indemnification
Agreement of April 17, 2009, the Appendices hereto, and the documents
incorporated herein by reference shall constitute the entire agreement between
Employee and the Company with respect to the subject matter hereof and shall
supersede all prior agreements, discussions, understandings and proposals
(written or oral) relating to Employee’s employment with the Company, including
without limitation, the Employment Agreement. This Agreement shall be
interpreted under and in accordance with the laws of the State of Florida
without regard to conflicts of laws. Any dispute over the terms and conditions
or application of this Agreement shall be resolved through non-binding
arbitration pursuant to the rules of the American Arbitration Association
(“AAA”). The arbitration will be heard by one arbitrator to be chosen as
provided by the rules of the AAA and shall be held in Tampa, Florida. In the
event the dispute is not resolved through arbitration, either Party may submit
the matter to a court of competent jurisdiction in Tampa, Florida. The parties
expressly submit to the jurisdiction of those courts, and their appellate
courts, for adjudication of all such disputes, claims, actions and lawsuits
arising out of or relating to this Agreement, or for alleged breach of this
Agreement, and agree not to bring any such action or proceeding in any other
court. Both parties waive any defense of inconvenient forum as to the
maintenance of any action or proceeding brought pursuant to this Section 13 in
those courts, and waive any bond, surety, or other security that might be
required of the other Party with respect to any aspect of such action, to the
extent permitted by law. Provided, however, that either Party may bring a
proceeding in a different court, jurisdiction or forum to obtain collection of
any judgment, or to obtain enforcement of any injunction or order, entered
against the other Party.



--------------------------------------------------------------------------------

  14. Employee agrees and acknowledges that in the event of a breach or
threatened breach by Employee of one or more of the covenants and promises
described in Sections 8-11, the Company will suffer irreparable harm that is not
compensable solely by damages. Employee agrees that under such circumstances, no
further payments, rights or benefits provided under Section 2 of this Agreement
will be due to Employee, and, in the event the breach or threatened breach
occurs subsequent to the Termination Date, Employee must repay to the Company
any amounts described in Section 2(b) paid to him. Notwithstanding the
arbitration provisions of Section 13, either Party shall be entitled, upon
application to a court of the State of Florida, to obtain injunctive or other
relief to enforce this Agreement. The Parties shall, in addition to the remedies
provided in this Agreement, be entitled to avail themselves of all such other
remedies as may now or hereafter exist at law or in equity for compensation and
for the specific enforcement of the covenants in this Agreement. Resort to any
remedy provided for in this Agreement or provided by law will not prevent the
concurrent or subsequent employment of any other appropriate remedy or remedies
or preclude such Party or the Party’s recovery of monetary damages and
compensation.

 

  15. Employee agrees that, subject to reimbursement of Employee’s reasonable
expenses, he will fully cooperate with the Company and any of its Affiliates and
their counsel with respect to any matter (including any pending or future
litigation, investigations, or governmental proceedings) which relates to
matters with which Employee was involved during his employment with the Company.
Employee will render such cooperation in a timely manner upon reasonable notice
from the Company.

 

  16. This Agreement is not to be construed as an admission of liability of any
violation of any federal, state or local statute, ordinance or regulation or of
any duty owed by the Company or any other person to Employee, or by Employee or
any other person to the Company. There have been no such violations, and both
the Company and Employee specifically deny any such violations.

 

  17. Employee acknowledges that Employee has retained legal counsel to provide
advice on the terms and conditions of this Agreement and that in agreeing to
this Agreement Employee has not relied in any way upon representations or
statements of the Company other than those representations or statements set
forth in this Agreement.

 

  18. Employee agrees that Employee will not apply for reinstatement with the
Company or its Affiliates or seek in any way to be reinstated, reemployed or
hired by the Company in the future.

 

  19.

This Agreement will inure to the benefit of and be binding upon the Company and
Employee and their respective successors, executors, administrators and heirs.
Employee may not make any assignment of this Agreement or any interest herein,
by operation of



--------------------------------------------------------------------------------

  law or otherwise. The Company may assign this Agreement to any successor to
all or substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

 

  20. Whenever possible, each provision of this Agreement will be interpreted in
such a manner as to be valid and effective under applicable law. However, if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability will not affect any
other provision, and this Agreement shall be reformed, construed and enforced as
though the invalid, illegal or unenforceable provision had never been herein
contained.

IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the dates specified below.

 

WALTER INVESTMENT     MANAGEMENT CORP.     /s/ Mark O’Brien     /s/ Charles E.
Cauthen Mark O’Brien     Charles E. Cauthen Title: Chairman and CEO     Date:
October 1, 2103 Date: October 1, 2013    



--------------------------------------------------------------------------------

APPENDIX 1

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is entered into by and between Walter
Investment Management Corp., and its subsidiaries, predecessors, successors,
assigns, affiliates, insurers and related entities, (hereinafter collectively
referred to as “Employer”) and Charles E. Cauthen (hereinafter “Employee”). In
consideration for the mutual promises set forth below, Employer and Employee
agree as follows:

1. Employer and Employee are parties to a Separation Agreement to which this
Release has been attached and incorporated by reference. Employee’s employment
with Employer has been terminated and, pursuant to the terms of the Separation
Agreement, Employee must execute this Release in order to receive certain
severance benefits and compensation described more fully in the Separation
Agreement.

2. In consideration for the promises and covenants set forth in the Separation
Agreement and this Release, including, specifically but without limitation, the
general release set forth in paragraph 3 below, Employee shall receive the
post-termination benefits set forth in Section 2 of the Separation Agreement.
Payments to Employee will be made at such times as are set forth in the
Separation Agreement.

3. Employee agrees, on behalf of himself, and his heirs, successors in interest
and assigns that, except as specifically provided herein, Employee will not
file, or cause to be filed, any charges, lawsuits, or other actions of any kind
in any forum against Employer and/or its officers, directors, employees, agents,
successors and assigns and does hereby further release and discharge Employer
and its officers, directors, employees, agents, successors and assigns from any
and all claims, causes of action, rights, demands, and obligations of whatever
nature kind or character which Employee may have, known or unknown, against them
(including those seeking equitable relief) alleging, without limitation,
(a) breach of contract, (b) any tort claims, (c) any claims under Title VII of
the Civil Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act
of 1966, as amended, the Rehabilitation Act of 1973, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Age Discrimination in
Employment Act of 1967, as amended, (the “ADEA”) (except to the extent claims
under the ADEA arise after the date on which this Release is signed by
Employee), or the Americans with Disability Act, the Civil Rights Act of 1991,
or under any other federal law, (d) any claims under any State law including the
Florida Civil Rights Act, or under any local law or municipal ordinance, (e) any
other claims relating in any way to Employer or the termination of that
employment; and (f) any other claims alleging any violation of any constitution,
statute, regulation, or the common law; provided, however, that this Release is
not intended to waive or release any claim arising under the Separation
Agreement, any right to workers compensation or unemployment compensation
benefits, or any claim for the group insurance benefits accruing prior to the
Termination Date, or any rights identified in Section 4 of this Release.



--------------------------------------------------------------------------------

4. Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any rights or claims
under any equity, option or other Employer incentive plan or award, which shall
be governed by the terms and conditions of such plan(s) or award; nor shall it
affect any rights or obligations that Employee or Employer may have pursuant to
the Indemnification Agreement entered into between Employee and Employer as of
April 17, 2009.

5. This Release shall not in any way be construed as an admission by Employer or
Employee that they have acted wrongfully with respect to each other or that one
party has any rights whatsoever against the other or the other released parties.

6. Employee and Employer specifically acknowledge the following:

 

  a. Employee does not release or waive any right or claim which Employee may
have which arises after the date of this Release.

 

  b. In exchange for this general release, Employee acknowledges that Employee
has received separate consideration beyond that which Employee is otherwise
entitled to under Employer’s compensation policies or applicable law.

 

  c. Employee is releasing, among other rights, all claims and rights under the
Age Discrimination in Employment Act (“ADEA”) and the Older Workers’ Benefit
Protection Act (“OWBPA”), 29 U.S.C. §621, et seq.

 

  d. Employee has twenty-one (21) days to consider this Release.

 

  e. Employee has seven (7) days to revoke this Release after executing it.
However, no consideration will be paid after the Termination date until after
the revocation of the acceptance period has expired. For the revocation to be
effective, Employee must give written notice of Employee’s revocation to
Employer’s General Counsel.

7. Should Employee breach any provision of this Release, in addition to any
other rights or remedies available to Employer, (a) the Employer’s obligation to
continue to pay the consideration set forth herein shall cease, Employer shall
have no further obligation to Employee, and (c) Employer shall have the right to
re-coup any post-termination paid pursuant to the Separation Agreement. All
other terms and conditions of this Release, including, but not limited to, the
general release in paragraph 3 shall remain in full force and effect.

8. This Release shall be binding upon Employer, Employee and upon Employee’s
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of Employer and the other released parties and their
successors and assigns.



--------------------------------------------------------------------------------

9. Employee and Employer acknowledge that this Release and the Separation
Agreement and the Indemnification Agreement shall be considered as one document
and that, except as set forth herein and therein, including without limitation
the provisions of paragraphs 4 and 6 of this Release, any and all prior
understandings and agreements between the parties to this Release with respect
to the subject matter of this Release and/or the Separation Agreement are merged
into the Separation Agreement and this Release, which fully and completely
expresses the entire understanding of the parties with respect to the subject
matter hereof and thereof.

10. Should any provision of this Release be declared or be determined by any
Court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be a part of this Release.

11. This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

 

    WALTER INVESTMENT MANAGEMENT CORP.

 

    By:  

 

Charles E. Cauthen       Date:  

 

    Name Printed:  

 

      Title:  

 

      Date:  

 